DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 62-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10286371. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of the instant claims is essentially the same as the controller functions recited in the cited patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 62-64, 66-71, and 75-81 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ballestra (US 3058622, hereinafter Ballestra) in view of Linsen et al. (US PGPub 2003/0198125, hereinafter Linsen) and Hildreth et al. (US PGPub 2009/0092001, hereinafter Hildreth).
Regarding claim 62, Ballestra discloses a method for generating a solution, comprising:
(a) dispensing at least one liquid from a plurality of different liquids (figure 1, containers 9-12) and at least one solid from a plurality of different solids (hoppers 1-5) into a chamber (mixer 19) to yield a mixture;

Ballestra is silent to the sensing and adjusting steps as recited.  Linsen teaches a method for generating a mixture including (b) sensing at least one characteristic of said mixture (via sensor 58 in figure 1) selected from the group consisting of temperature, pH, chemical composition, weight, conductivity, and turbidity (paragraph 0027, “mass, volume, viscosity, and pH of the fluid formulation”); (c) adjusting a quantity of said at least one liquid or said at least one solid based at least in part on said at least one characteristic sensed in (b) to yield said solution having at least one target characteristic (paragraph 0028).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have included the sensing and adjusting steps of Linsen for the purpose of optimizing the desired characteristics of the mixture with a great degree of precision (Linsen: paragraph 0008).
The combination of Ballestra and Linsen uses control systems to automatically perform steps (a)-(c), but are silent to automatically performing step (d).  Hildreth teaches a solution dispenser (figure 1) having a mixing chamber (102) with an outlet valve and a controller configured to instruct the outlet port valve to dispense the solution from the mixing chamber upon the solution reaching the at least one target characteristic (figure 22).  In figure 22, it can be seen that the controller tests the concentration of the solution (step 2208) and, if the solution has the desired concentration, diverts the solution to a finished product holding tank (step 2209) using a controllable valve (as seen in figure 14).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have provided the combination of Ballestra and 
Regarding claim 63, Ballestra is silent to the sensing.  Linsen is relied upon, as above, to teach sensing and further to teach sensing more than one characteristic of the mixture (paragraph 0027, “mass, volume, viscosity, and pH of the fluid formulation”).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have included the sensing and adjusting steps of Linsen for the purpose of optimizing the desired characteristics of the mixture with a great degree of precision (Linsen: paragraph 0008).
Regarding claim 64, Ballestra is silent to the sensing.  Linsen is relied upon, as above, to teach the sensing and further to teach the solution sensor (figure 1, sensor 58).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have included the sensing and adjusting steps of Linsen for the purpose of optimizing the desired characteristics of the mixture with a great degree of precision (Linsen: paragraph 0008).
Regarding claim 66, Ballestra discloses a weighing unit (figures 1 and 2, device for weighing 15).  Further, Linsen teaches sensing including a weighing unit (paragraph 0027, “mass, volume, viscosity, and pH of the fluid formulation”).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have included the sensing and adjusting steps of Linsen for the purpose of optimizing the desired characteristics of the mixture with a great degree of precision (Linsen: paragraph 0008).
Regarding claim 67, Ballestra, Linsen, and Hildreth all involve the use of sensors during a mixing process.  Although the calibration of these sensors is not explicitly disclosed, it is exceedingly well-known to calibrate sensors.  It would have been obvious to one of ordinary skill in the art at the time of invention to have calibrated any or all of the sensors being used for the purpose of ensuring accurate readings from the sensors so that a mixture having the desired properties can be produced.
Regarding claim 68, Ballestra is silent to the selecting of the target characteristic.  Linsen teaches at least one target characteristic selected by a user (paragraph 0008, “formulating data is input into the computer”).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have included the selection of the target characteristic of Linsen for the purpose of optimizing the desired characteristics of the mixture with a great degree of precision (Linsen: paragraph 0008).
Regarding claims 69-71, Ballestra is silent to cleaning cycle as recited.  Linsen teaches an automatic cleaning cycle in which the at least one inlet port inputs a cleaning fluid into the mixing chamber, and the controllable outlet valve dispenses the cleaning fluid (paragraph 0010 and 0035-0036).  Given that the cleaning cycle is fully automated, the system must have some means of determining when the cycle is concluded, which would meet the limitation of measuring the cleanliness of the chamber.  To one of ordinary skill in the art at the time of invention, it would have been obvious to have added the cleaning cycle of Linsen to the method of Ballestra for the purpose of reducing contamination between different mixtures processed in the apparatus (Linsen: paragraph 0036).
Regarding claim 75, Ballestra is silent to receiving a request as recited.  Linsen teaches receiving a request from a user interface to generate a solution according to the at least one target characteristic (paragraph 0008, “formulating data is input into the computer”).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have included the selection of the target characteristic of Linsen for the purpose of optimizing the desired characteristics of the mixture with a great degree of precision (Linsen: paragraph 0008).
Regarding claims 76 and 77, Ballestra teaches selecting a solid and liquid from the respective pluralities of solids and liquids based on the at least one target characteristic (column 1, lines 29-54).  Linsen also teaches selecting ingredients based on the desired formulation (paragraph 0026).  It is exceedingly well-known to choose which ingredients are added to a mixture based on one or more desired final properties of the mixture.
Regarding claim 78, Ballestra discloses controllably dispensing the solid and liquid (via device for weighing 15 in figures 1 and 2).  Ballestra does not explicitly disclose dispensing until the target characteristic has been met.  Linsen teaches dispensing ingredients until a desired characteristic is achieved (paragraph 0028).  To one of ordinary skill in the art at the time of invention it would have been obvious to control the input into the mixture until a desired characteristic is reached for the purpose of producing the desired mixture.  It is exceedingly well-known to add an ingredient to a mixture until a desired characteristic is reached.
Regarding claim 79, Ballestra is silent to the processing as recited.  Linsen teaches processing the sensed characteristic against the target characteristic 
Regarding claims 80 and 81, Ballestra is silent to a plurality of target characteristics.  Linsen teaches evaluating a mixture based on a plurality of target characteristics, including a plurality selected from the recited list (paragraph 0027, “mass, volume, viscosity, and pH of the fluid formulation”).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have included the sensing and adjusting steps of Linsen for the purpose of optimizing the desired characteristics of the mixture with a great degree of precision (Linsen: paragraph 0008).
Claim 65 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ballestra (US 3058622, hereinafter Ballestra) in view of Linsen et al. (US PGPub 2003/0198125, hereinafter Linsen) and Hildreth et al. (US PGPub 2009/0092001, hereinafter Hildreth), as applied to claim 62 above, and further in view of Villwock (US PGPub 2003/0227819) (hereinafter Villwock).
Regarding claim 65, Ballestra is silent to a sensor for measuring conductivity.  Villwock teaches a sensor for measuring conductivity (paragraph 0012, “capacitance level sensor").  To one of ordinary skill in the art at the time of invention, it would have been obvious to have provided the apparatus of Ballestra with the conductivity sensor of Villwock for the purpose of providing additional data relating to the contents of the mixing vessel to better optimize the mixture.
Claims 72-74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ballestra (US 3058622, hereinafter Ballestra) in view of Linsen et al. (US PGPub 2003/0198125, hereinafter Linsen) and Hildreth et al. (US PGPub 2009/0092001, hereinafter Hildreth), as applied to claim 62 above, and further in view of Behbehani (US PGPub 2012/0247613).
Regarding claims 72-74, Ballestra silent to the bottle as recited.  Behbehani teaches a mixing method (figure 4) in which the mixture is dispensed to a bottle selected from a plurality of bottles (bottle 62) which is then moved to make way for the next bottle.  This meets the claimed dispensing to a selected bottle of claims 72 and 73, and any removal of the bottle could broadly be considered transporting the solution to a storage area, meeting claim 73.  To one of ordinary skill in the art at the time of invention, it would have been obvious to have provided the method of Ballestra with the bottles of Behbehani for the purpose of containing multiple different final mixtures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774